{¶ 31} Dwayne Smith was convicted of possession of cocaine and marijuana as well as possession of a number of firearms. He appealed, and another panel of this court reversed his conviction on the ground that the anonymous tip that the police received that led to the arrest of Smith was not sufficiently reliable. The case was remanded to the trial court. The state appealed the reversal to the Ohio Supreme Court, and the trial court set a bond of "$500,000, no 10%."
 {¶ 32} Smith filed a habeas corpus petition on the grounds that his bond was excessive. This court granted his writ and reduced the bond to $50,000. We discovered that the entry reducing the bond was not clear as to the type of bail that could be set. We intended to rule that Smith could post his bond by surety, *Page 590 
real estate, securities, or cash. It was not our intention to intrude on the trial court's ability to set a 10% bond or to deny one the option of a 10% bond. We decided to clarify our previous ruling to make this clear. But the majority has gone beyond clarification of the type of bond and has further reduced the bond to an unsecured bail bond.
 {¶ 33} I agree with the majority as to the clarification of the types of bonds that can be set. But I feel that the trial court had the right to set a bond pending the appeal and that, as our previous decision stated, a bond of $50,000 was appropriate given that the charges are serious felonies and that Smith has a previous conviction for manslaughter. The majority cites Crim.R 12(K); of course, that rule does not apply here, because the trial court did not suppress the evidence. But the majority says it is following the rule "by analogy" and reasons that Smithmust be released. The trial court has every right and perhaps a duty to set a bond when an appeal is taken; in this case, the bond of $50,000 that we set in the first entry is reasonable.